Judgment, Supreme Court, Bronx County (Joseph Giamboi, J.), entered June 30, 1999, dismissing the complaint at the close of evidence for failure to make out a prima facie case, unanimously affirmed, without costs.
Even assuming that defendant City was negligent in its placement of traffic control signs at the intersection where the accident occurred, the evidence fails to show that such negligence proximately caused the accident. The accident occurred when an unidentified hit-and-run driver illegally changed into plaintiffs’ right-hand lane of traffic from a left-turn-only lane of traffic. Plaintiffs’ expert opined that the hit- and-run driver’s illegal change of lanes was impelled by his sudden and unexpected finding that he was in the wrong lane because of signs that did not give sufficient advance notice that vehicles in the left-hand lane must turn left. This was impermissible speculation where the only evidence of the other driver’s actions was plaintiffs’ testimony acknowledging unawareness of the other driver’s presence until he came up along side plaintiffs’ vehicle on the left and moved ahead. There is no reason to assume the signs had causal effect on this particular accident (see, Cassano v Hagstrom, 5 NY2d 643, 645-646). Concur — Rosenberger, J. P., Mazzarelli, Andrias, Rubin and Saxe, JJ.